Citation Nr: 1212782	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-38 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinoma (BCC) of the face, ears, arms, and chest, as a result of either sun exposure or herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to October 1971, with service in the Republic of Vietnam (Vietnam).  The Veteran is the recipient of the Vietnam Service Medal.  His military occupational specialty (MOS) was light weapons infantry.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a skin disorder.  The Veteran submitted a notice of disagreement (NOD) with this determination in February 2007, and timely perfected his appeal in November 2007.

In December 2009, the Veteran testified before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In March 2010, this claim came before the Board.  At that time, the Board determined that new and material evidence had been received sufficient to reopen the previously denied claim.  It was also determined that additional evidentiary development on the merits was necessary prior to adjudication of the Veteran's claim.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2011, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In December 2011, the Board received the VHA opinion and in January 2012, the Veteran was provided a copy of this opinion and an opportunity to present further argument and/or evidence.  In February 2012, the Veteran responded, indicating that he had no further evidence to submit and requested the Board proceed with the adjudication of his appeal. 

Additional Note

The Board notes that the Veteran filed his original claim of entitlement to service connection for a skin condition in February 2001, which was denied in a December 2001 rating decision.  In April 2002, the Veteran submitted a NOD with this determination and a statement of the case (SOC) was issued in April 2003.  The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Archbold v. Brown, 9 Vet. App. 124, 130 (1996), which noted that pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal after a SOC is issued by VA.

Here, the Veteran submitted a statement in June 2003, which clearly indicated that he continued to disagree with the RO's December 2001 rating decision that denied his claim.  Although the reasoning at the time was unclear, the RO did not consider this correspondence in lieu of a VA Form 9 [Substantive Appeal] for the skin condition claim, but rather construed this statement as a new claim of entitlement to service connection for chloracne.  Given the positive findings rendered in the Board decision below, the RO is requested to consider this evidence in assigning the proper effective date for the award of service connection for a skin disorder, to include BCCs of the face, ears, arms, and chest.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during active duty service; exposure to herbicides is presumed.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from multiple BCCs of the face, ears, arms, and chest, as a result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A skin disorder, to include basal cell carcinomas of the face, ears, arms, and chest, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a skin condition, to include BCCs of the face, ears, arms, and chest, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from multiple BCCs, specifically of the face, ears, arms, and chest, as a result of his time in active duty service.  Specifically, the Veteran alleges that his MOS required him to spend a great deal of time in the sun without a shirt on, which ultimately resulted in his BCCs.  Alternatively, the Veteran alleges that exposure to Agent Orange caused his current skin condition.



Relevant Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2011).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  See 38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2011).

Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  See 38 C.F.R. § 3.309(e) (2011).  VA recently added ischemic heart disease and Parkinson's disease to the regulations pertaining to presumptive service connection due to herbicide exposure.  See 75 Fed. Reg. 53202.

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Initially, the Board notes that the Veteran has been treated on multiple occasions for BCCs of the face, ears, arms, and chest.  See VA Treatment Records, generally.  As such, element (1) under Shedden, current disability, has been met.  See Shedden, supra.

Review of the Veteran's service personnel records reveal that he had approximately one and a half years of military service, including service in Vietnam, with presumed exposure to herbicides.  See 38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2011).  A review of the Veteran's service treatment records reveals that upon entry into active duty service, the Veteran's skin was considered normal and he did not suffer from any skin diseases.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, October 1, 1969.  Thereafter, the Veteran's service treatment records disclosed no diagnoses or complaints of BCCs of the face, ears, arms, and chest.  At the time of his discharge, the Veteran's clinical evaluation noted his skin to be normal.  See SF 88, Service Separation Examination Report, October 29, 1971.  The Board concedes that the Veteran was exposed to herbicides during his time in Vietnam; however, there is no evidence to establish that he suffered from BCCs in service.  As such, element (2) under Shedden has not been satisfied.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the Board notes that the evidence of record contains conflicting medical and lay opinions.  In a June 2001 statement, the Veteran stated that his skin lesions began approximately one year after his discharge from active duty, first appearing on his chest.  Though he did not have any medical evidence of this treatment, the Veteran stated that he was treated by a private physician at that time.  Additional chest lesions were removed approximately three times thereafter.  More lesions appeared on the Veteran's ears in the early 1980s, and in additional locations thereafter, through the present.  See Veteran's Statement, June 7, 2001.

In a June 2003 statement, the Veteran noted that he continued to experience skin lesions, which he had removed once or twice per year.  Specifically, he reported that three lesions were removed from his left arm in February 2003.  Though questioning whether his current skin condition was caused by his exposure to Agent Orange in Vietnam, the Veteran also advanced the theory that his skin condition was alternatively caused by sun exposure in Vietnam.  The Veteran noted that while an infantry soldier, he spent a significant amount of time without a shirt on.  See Veteran's Statement, June 12, 2003.  VA treatment records associated with the Veteran's claims file confirm the Veteran's contentions and continue to reveal that the Veteran sought treatment for BCCs in various locations on his body throughout the appeal period.

In a November 2007 statement, the Veteran indicated that although he was born and raised in Florida, he had little exposure to the sun after the age of 12.  He noted that he was very thin in high school (130 pounds and six feet in height), did not play any high school sports, and never went without a shirt.  After high school, the Veteran worked on a bait shrimp boat in Biscayne Bay.  He noted that bait shrimping is conducted at night, thus he slept during the day and had very little exposure to the sun.  In Vietnam, the Veteran spent many hours in the sun filling sand bags for mortar pits, during which time he did not wear a shirt.  He did not recall being issued sun block.  See Veteran's Statement, November 29, 2007.

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran was diagnosed with multiple BCCs, status post excisions, none active.  The VA examiner opined that the Veteran's skin condition was less likely as not caused by service and less likely as not the result of Agent Orange exposure.  In support of this conclusion, the VA examiner noted that sun damage to the skin accumulates over time.  Because of this, it is the person's cumulative lifetime sun exposure, rather than a single set of events, that triggers the development of skin conditions to include BCCs.  For example, the VA examiner noted that even if a person did not suntan often, years of doing simple tasks outside all add up to a significant amount of sun exposure.  Despite the fact that the Veteran claimed his BCCs were the result of sun exposure in Vietnam, the VA examiner noted that studies have indicated that more than half a lifetime's sun exposure usually happens before the age of 18.  The VA examiner found that there was no objective evidence of skin cancer while the Veteran was in service or in close proximity to separation from service.  In fact, it was noted that the evidence showed that he was first diagnosed with BCC in 1992, over 20 years after his separation from service.  See VA Examination Report, April 6, 2010.

In an April 2010 statement, the Veteran reiterated that his first skin lesions appeared on his chest in the early 1970s.  See Veteran's Statement, April 19, 2010.  The Veteran also submitted a lay statement from his sister, B.J.N., which stated that the Veteran often visited her.  In 1973 or 1974, on an afternoon before the Veteran went to work (he worked on a shrimp boat at night), he stopped by to see his sister.  At that time, the Veteran asked his sister to look at his chest; in particular, a large red sore on his chest.  The Veteran's sister referred him to a local dermatologist, who removed the lesion, leaving a long incision scar.  See Statement of B.J.N., April 26, 2010.

The Veteran submitted a private medical statement from K.W., M.D., dated in January 2011.  At that time, it was noted that the Veteran had a history of BCC of the ears and trunk.  Dr. K.W. stated that while he could not state that the Vietnamese sun caused the Veteran's cancers, it was well documented that prolonged sun exposure is a causative factor in the development of skin cancers and that the Veteran's time in service could have contributed to the development of these cancers.  Further, the cancers were in the areas of the Veteran's reported sun exposure, and according to the Veteran, began two years after the end of his tour of duty.  See Private Treatment Record, K.W., M.D., January 3, 2011.

The Veteran also submitted private treatment records from O.J., M.D., dated in May 2011.  The treatment record noted that the Veteran reported an extensive history of multiple skin cancers as well as excessive sun exposure, particularly while serving in Vietnam.  The last skin cancer noted was a BCC on the right anterior chest in September 2010.  On physical examination, the Veteran had several actinic keratoses on the scalp, right side of the face, left side of the face, upper left and right extremities.  The Veteran voiced concerns as to how he had obtained so many pre-cancers and skin cancers.  Dr. O.J. noted that this was typically secondary to an accumulation of sun exposure, particularly if he had any events of excessive sun exposure.  "Men that have been in the service during their younger years before the age of 21, prior to the knowledge that excessive sun damage could cause skin cancer, usually went unprotected."  The Veteran reported that he spent at least 13 months in Vietnam and typically did not use sun protection and also found himself without his shirt on frequently.  Dr. O.J. opined that this type of sun exposure could have definitely contributed to his development of skin cancer later in life up to the present, as well as future skin cancers, as this was an accumulation of damage.  Dr. O.J. noted that it was not possible to quantify what portions of sun exposure throughout the Veteran's life would attribute more, but his Vietnam experience certainly sounded like a sufficient amount of damage.  See Private Treatment Record, O.J., M.D., May 25, 2011.

In October 2011, based on the conflicting medical evidence, the Board sought a VHA medical opinion to determine the likely nature and etiology of the Veteran's BCCs.  In December 2011, after conducting a thorough review of the Veteran's claims file, the VHA examiner concluded that it was at least as likely as not that the Veteran's diagnosed BCCs were related to the months of tropical sun exposure he received in Vietnam during his time in service.  In making this determination, the VHA examiner acknowledged the Veteran's consistent and credible statements regarding post-service treatment for skin lesions/sores in 1971 and 1972.  It was further noted that BCC is known to result from excessive sun exposure such as that received by the Veteran during his time in service.  In rendering this medical opinion, the VHA examiner specifically noted three medical journal articles.  See VHA Opinion, December 1, 2011.

Initially, the Board notes that the presumptive regulations pertaining to exposure to herbicides are inapplicable in the present case.  The Veteran has been assessed as having multiple BCCs of the face, ears, arms, and chest.  Accordingly, as he has been diagnosed with carcinomas, rather than soft tissue sarcomas, the presumptive regulations are unavailing.  See 38 C.F.R. § 3.309(e) (2011).  However, service connection may still be substantiated on a direct basis.  See Combee, supra. 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds that the evidence of record is overwhelmingly in the Veteran's favor.  Despite the fact that the April 2010 VA examiner found that it was not likely that the Veteran's exposure to the sun in Vietnam caused his BCCs, the Board notes that this conclusion is inherently flawed.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA examiner failed to address the Veteran's statements that he had never gone without a shirt prior to his service in Vietnam, or the fact that after Vietnam, the Veteran worked a night job and was not exposed to the sun during the day, as that was the time he slept.  Further, the VA examiner did not refer to any specific medical treatises in rendering his conclusion.  Accordingly, the Board affords this opinion limited probative value.


To the extent that the Veteran contends that he has suffered from BCCs since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity. 

The Board notes that to the extent that the Veteran or his representative is contends that his skin condition is related to sun exposure in military service, neither is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  However, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms, including being sunburned.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Here, although the Veteran is not competent to diagnose any medical disorder [such as BCC] or render an opinion as to the cause or etiology of any current disorder, see Espiritu, supra, the Board finds that his statements concerning continuing symptomatology to be credible in light of the positive objective medical evidence for years after service.  The lack of clinical evidence immediately after the Veteran's discharge from service does not vitiate his credible contentions that he experienced continuous symptomatology since service.  His statements are highly probative evidence in support of the claim.  This, in conjunction with the remaining positive medical evidence, provides sufficient support for a finding of entitlement to service connection.  The Veteran was obviously exposed to sun during his time in Vietnam.  He sought medical treatment for his skin lesions shortly after his discharge from service, which was also supported by his sister's lay statement.  From that point forward, the evidence of record consistently demonstrates that the Veteran has sought treatment for BCCs.  Affording the Veteran the full benefit of the doubt, the Board finds that the preponderance of the evidence supports a finding in his favor.  

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for BCCs of the face, ears, arms, and chest due to sun exposure, the benefit-of-the-doubt will be conferred in his favor, and his claim for service connection is granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a skin disorder, to include basal cell carcinomas of the face, ears, arms, and chest, as a result of sun exposure in the Republic of Vietnam, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


